Item 1. Schedule of Investments: Putnam Premier Income Trust The fund's portfolio 10/31/05 (Unaudited) CORPORATE BONDS AND NOTES (21.5%)(a) Principal amount Value Basic Materials (1.8%) ALROSA Finance SA 144A company guaranty 8 7/8s, 2014 (Luxembourg) $1,775,000 $2,036,813 Chaparral Steel Co. 144A sr. unsecd. notes 10s, 2013 950,000 983,250 Cognis Holding GmbH & Co. 144A sr. notes 9 1/2s, 2014 (Germany) EUR 514,000 661,734 Compass Minerals International, Inc. sr. disc. notes stepped-coupon Ser. B, zero % (12s, 6/1/08), 2013 (STP) $555,000 471,750 Compass Minerals International, Inc. sr. notes stepped-coupon zero % (12 3/4s, 12/15/07), 2012 (STP) 1,490,000 1,307,475 Crystal US Holdings, LLC sr. disc. notes stepped-coupon Ser. A, zero % (10s, 10/1/09), 2014 (STP) 659,000 462,948 Equistar Chemicals LP notes 8 3/4s, 2009 380,000 396,150 Equistar Chemicals LP/Equistar Funding Corp. company guaranty 10 1/8s, 2008 1,128,000 1,218,240 Georgia-Pacific Corp. bonds 7 3/4s, 2029 855,000 876,375 Georgia-Pacific Corp. debs. 7.7s, 2015 1,840,000 1,989,500 Georgia-Pacific Corp. sr. notes 8s, 2024 105,000 111,825 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 1,315,000 1,436,638 Huntsman Advanced Materials, LLC sec. FRN 11.82s, 2008 96,000 100,560 Huntsman Advanced Materials, LLC sec. notes 11s, 2010 455,000 505,050 Huntsman, LLC company guaranty 11 5/8s, 2010 500,000 566,250 Huntsman, LLC company guaranty 11 1/2s, 2012 380,000 429,875 Innophos, Inc. 144A sr. sub. notes 8 7/8s, 2014 451,000 451,000 International Steel Group, Inc. sr. notes 6 1/2s, 2014 250,000 245,625 ISP Chemco, Inc. company guaranty Ser. B, 10 1/4s, 2011 1,261,000 1,336,660 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 415,000 391,138 Jefferson Smurfit Corp. company guaranty 7 1/2s, 2013 75,000 67,500 JSG Holding PLC 144A sr. notes 11 1/2s, 2015 (Ireland) (PIK) EUR 898,511 936,169 MDP Acquisitions PLC sr. notes 9 5/8s, 2012 (Ireland) $170,000 163,200 MDP Acquisitions PLC sr. notes Ser. EUR, 10 1/8s, 2012 (Ireland) EUR 845,000 1,062,571 Nalco Co. sr. sub. notes 9s, 2013 EUR 140,000 179,987 Nalco Co. sr. sub. notes 8 7/8s, 2013 $1,613,000 1,647,276 Novelis, Inc. 144A sr. notes 7 1/4s, 2015 1,575,000 1,437,188 PQ Corp. 144A company guaranty 7 1/2s, 2013 184,000 169,280 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 700,000 845,865 Steel Dynamics, Inc. company guaranty 9 1/2s, 2009 1,335,000 1,398,413 Sterling Chemicals, Inc. sec. notes 10s, 2007 (PIK) 289,802 282,557 Stone Container Corp. sr. notes 9 3/4s, 2011 25,000 25,063 Stone Container Corp. sr. notes 8 3/8s, 2012 465,000 444,075 Stone Container Finance company guaranty 7 3/8s, 2014 (Canada) 290,000 257,375 United States Steel Corp. sr. notes 9 3/4s, 2010 980,000 1,068,200 WHX Corp. sr. notes 10 1/2s, 2005 (In default) (F)(NON)(DEF) 365,000 37 Capital Goods (1.4%) Allied Waste North America, Inc. company guaranty Ser. B, 8 1/2s, 2008 1,422,000 1,478,880 BE Aerospace, Inc. sr. sub. notes Ser. B, 8 7/8s, 2011 36,000 37,710 Blount, Inc. sr. sub. notes 8 7/8s, 2012 1,076,000 1,132,490 Browning-Ferris Industries, Inc. debs. 7.4s, 2035 630,000 544,950 Browning-Ferris Industries, Inc. sr. notes 6 3/8s, 2008 780,000 772,200 Crown Euro Holdings SA company guaranty 6 1/4s, 2011 (France) EUR 209,000 266,067 Crown Euro Holdings SA sec. notes 9 1/2s, 2011 (France) $539,000 Crown Euro Holdings SA sec. sr. notes 10 7/8s, 2013 (France) Decrane Aircraft Holdings Co. company guaranty zero %, 2008 (acquired 7/23/04, cost $1,176,500) (RES) L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 Legrand SA debs. 8 1/2s, 2025 (France) Manitowoc Co., Inc. (The) company guaranty 10 1/2s, 2012 Manitowoc Co., Inc. (The) company guaranty 10 3/8s, 2011 EUR Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 $425,000 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 Mueller Group, Inc. sr. sub. notes 10s, 2012 Owens-Brockway Glass company guaranty 7 3/4s, 2011 Owens-Brockway Glass sr. sec. notes 8 3/4s, 2012 Owens-Illinois, Inc. debs. 7.8s, 2018 Siebe PLC 144A sr. unsub. 6 1/2s, 2010 (United Kingdom) Terex Corp. company guaranty 9 1/4s, 2011 Terex Corp. company guaranty Ser. B, 10 3/8s, 2011 Communication Services (1.4%) Alamosa Delaware, Inc. company guaranty 12s, 2009 Alamosa Delaware, Inc. company guaranty 11s, 2010 American Cellular Corp. company guaranty 9 1/2s, 2009 Asia Global Crossing, Ltd. sr. notes 13 3/8s, 2010 (Bermuda) (In default) (NON) Cincinnati Bell Telephone Co. company guaranty 6.3s, 2028 Cincinnati Bell, Inc. company guaranty 7s, 2015 Cincinnati Bell, Inc. sr. sub. notes 7 1/4s, 2023 Citizens Communications Co. sr. notes 6 1/4s, 2013 Digicel, Ltd. 144A sr. notes 9 1/4s, 2012 (Jamaica) Globix Corp. company guaranty 11s, 2008 (PIK) Inmarsat Finance PLC company guaranty 7 5/8s, 2012 (United Kingdom) Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 10/15/08), 2012 (United Kingdom) (STP) iPCS, Inc. sr. notes 11 1/2s, 2012 IWO Holdings, Inc. sec. FRN 7.9s, 2012 Nextel Communications, Inc. sr. notes Ser. F, 5.95s, 2014 Qwest Communications International, Inc. company guaranty 8s, 2014 Qwest Corp. notes 8 7/8s, 2012 Qwest Corp. 144A sr. notes 7 5/8s, 2015 Qwest Services Corp. sec. notes 14s, 2014 Rogers Cantel, Inc. debs. 9 3/4s, 2016 (Canada) Rural Cellular Corp. sr. sub. notes 9 3/4s, 2010 SBA Communications Corp. sr. notes 8 1/2s, 2012 SBA Telecommunications, Inc./SBA Communications Corp. sr. disc. notes stepped-coupon zero % (9 3/4s, 12/15/07), 2011 (STP) U S West, Inc. debs. 7 1/4s, 2025 Consumer Cyclicals (4.6%) ArvinMeritor, Inc. notes 8 3/4s, 2012 Ashtead Holdings PLC 144A sr. notes 8 5/8s, 2015 (United Kingdom) Autonation, Inc. company guaranty 9s, 2008 Boyd Gaming Corp. sr. sub. notes 8 3/4s, 2012 Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) Coinmach Corp. sr. notes 9s, 2010 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 D.R. Horton, Inc. sr. notes 5 7/8s, 2013 Dana Corp. notes 10 1/8s, 2010 Dana Corp. notes 9s, 2011 Dana Corp. notes 6 1/2s, 2009 Dex Media West, LLC/Dex Media Finance Co. sr. notes Ser. B, 8 1/2s, Dex Media, Inc. notes 8s, 2013 Dura Operating Corp. company guaranty Ser. B, 8 5/8s, 2012 FelCor Lodging LP company guaranty 9s, 2008 (R) General Motors Acceptance Corp. FRN 5.1s, 2007 General Motors Acceptance Corp. FRN Ser. MTN, 4.67s, 2007 Goodyear Tire & Rubber Co. (The) notes 7.857s, 2011 Harrah's Operating Co., Inc. company guaranty 8s, 2011 HMH Properties, Inc. company guaranty Ser. B, 7 7/8s, 2008 (R) Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) JC Penney Co., Inc. debs. 7.95s, 2017 JC Penney Co., Inc. debs. 7 1/8s, 2023 JC Penney Co., Inc. notes 8s, 2010 Jostens IH Corp. company guaranty 7 5/8s, 2012 KB Home company guaranty 5 7/8s, 2015 KB Home sr. notes 5 3/4s, 2014 Levi Strauss & Co. sr. notes 12 1/4s, 2012 Levi Strauss & Co. sr. notes 9 3/4s, 2015 MeriStar Hospitality Corp. company guaranty 9 1/8s, 2011 (R) Meritage Homes Corp. company guaranty 6 1/4s, 2015 Meritage Homes Corp. sr. notes 7s, 2014 Meritor Automotive, Inc. notes 6.8s, 2009 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 MGM Mirage, Inc. company guaranty 6s, 2009 Mirage Resorts, Inc. debs. 7 1/4s, 2017 Movie Gallery, Inc. sr. unsecd. notes 11s, 2012 Owens Corning notes 7 1/2s, 2006 (In default) (NON) Oxford Industries, Inc. sr. notes 8 7/8s, 2011 Park Place Entertainment Corp. sr. notes 7 1/2s, 2009 Park Place Entertainment Corp. sr. notes 7s, 2013 Park Place Entertainment Corp. sr. sub. notes 8 7/8s, 2008 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 PRIMEDIA, Inc. sr. notes 8s, 2013 R.H. Donnelley Corp. sr. notes 6 7/8s, 2013 R.H. Donnelley Finance Corp. I 144A sr. sub. notes 10 7/8s, 2012 Reader's Digest Association, Inc. (The) sr. notes 6 1/2s, 2011 Resorts International Hotel and Casino, Inc. company guaranty 11 1/2s, Russell Corp. company guaranty 9 1/4s, 2010 Scientific Games Corp. company guaranty 6 1/4s, 2012 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 Standard Pacific Corp. sr. notes 7 3/4s, 2013 Starwood Hotels & Resorts Worldwide, Inc. company guaranty 7 7/8s, Starwood Hotels & Resorts Worldwide, Inc. debs. 7 3/8s, 2015 Station Casinos, Inc. sr. notes 6s, 2012 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 Texas Industries, Inc. 144A sr. notes 7 1/4s, 2013 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 Toys R Us, Inc. notes 7 5/8s, 2011 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 United Auto Group, Inc. company guaranty 9 5/8s, 2012 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 WCI Communities, Inc. company guaranty 9 1/8s, 2012 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, Consumer Staples (2.7%) Affinity Group, Inc. sr. sub. notes 9s, 2012 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 Archibald Candy Corp. company guaranty 10s, 2007 (In default) (NON) (F) Brand Services, Inc. company guaranty 12s, 2012 CCH I Holdings LLC 144A company guaranty 11 1/8s, 2014 CCH I Holdings LLC 144A company guaranty 10s, 2014 CCH I Holdings LLC 144A company guaranty stepped-coupon zero % (12 1/8s, 1/15/07), 2015 (STP) CCH I Holdings LLC 144A company guaranty stepped-coupon zero % (11 3/4s, 5/15/06), 2014 (STP) CCH I LLC 144A secd. notes 11s, 2015 Church & Dwight Co., Inc. company guaranty 6s, 2012 Cinemark USA, Inc. sr. sub. notes 9s, 2013 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/07), 2014 (STP) Constellation Brands, Inc. sr. sub. notes Ser. B, 8 1/8s, 2012 CSC Holdings, Inc. debs. 7 5/8s, 2018 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 CSC Holdings, Inc. 144A sr. notes 6 3/4s, 2012 Dean Foods Co. sr. notes 6 5/8s, 2009 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 Del Monte Corp. 144A sr. sub. notes 6 3/4s, 2015 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 Diva Systems Corp. sr. disc. notes Ser. B, 12 5/8s, 2008 (In default) (NON) Echostar DBS Corp. company guaranty 6 5/8s, 2014 Granite Broadcasting Corp. sec. notes 9 3/4s, 2010 Interpublic Group of Companies, Inc. notes 6 1/4s, 2014 Jean Coutu Group, Inc. sr. notes 7 5/8s, 2012 (Canada) Jean Coutu Group, Inc. sr. sub. notes 8 1/2s, 2014 (Canada) Kabel Deutscheland GmbH 144A company guaranty 10 5/8s, 2014 (Germany) Pinnacle Foods Holding Corp. sr. sub. notes 8 1/4s, 2013 Playtex Products, Inc. company guaranty 9 3/8s, 2011 Playtex Products, Inc. sec. notes 8s, 2011 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 Remington Arms Co., Inc. company guaranty 10 1/2s, 2011 Sbarro, Inc. company guaranty 11s, 2009 Scotts Co. (The) sr. sub. notes 6 5/8s, 2013 Six Flags, Inc. sr. notes 9 5/8s, 2014 Young Broadcasting, Inc. company guaranty 10s, 2011 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 Energy (3.4%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 Bluewater Finance, Ltd. company guaranty 10 1/4s, 2012 (Cayman Islands) CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) CHC Helicopter Corp. 144A sr. sub. notes 7 3/8s, 2014 (Canada) Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 Dresser, Inc. company guaranty 9 3/8s, 2011 Exco Resources, Inc. company guaranty 7 1/4s, 2011 Forest Oil Corp. company guaranty 7 3/4s, 2014 Forest Oil Corp. sr. notes 8s, 2011 Forest Oil Corp. sr. notes 8s, 2008 Gazprom OAO 144A notes 9 5/8s, 2013 (Germany) Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 Massey Energy Co. sr. notes 6 5/8s, 2010 Nak Naftogaz Ukrainy bonds 8 1/8s, 2009 (Ukraine) Newfield Exploration Co. sr. notes 7 5/8s, 2011 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, Peabody Energy Corp. sr. notes 5 7/8s, 2016 Pemex Finance, Ltd. bonds 9.69s, 2009 (Cayman Islands) Pemex Project Funding Master Trust company guaranty 8 5/8s, 2022 Pemex Project Funding Master Trust company guaranty Ser. REGS, 9 1/2s, 2027 Pemex Project Funding Master Trust 144A notes 5 3/4s, 2015 Petroleum Geo-Services notes 10s, 2010 (Norway) Plains Exploration & Production Co. sr. notes 7 1/8s, 2014 Plains Exploration & Production Co. sr. sub. notes 8 3/4s, 2012 Pogo Producing Co. sr. sub. notes Ser. B, 8 1/4s, 2011 Pride International, Inc. sr. notes 7 3/8s, 2014 Seabulk International, Inc. company guaranty 9 1/2s, 2013 Star Gas Partners LP/Star Gas Finance Co. sr. notes 10 1/4s, 2013 Vintage Petroleum, Inc. sr. notes 8 1/4s, 2012 Vintage Petroleum, Inc. sr. sub. notes 7 7/8s, 2011 Financial (1.3%) Bosphorus Financial Services, Ltd. 144A sec. FRN 5.59s, 2012 (Cayman Islands) Crescent Real Estate Equities LP notes 7 1/2s, 2007 (R) Finova Group, Inc. notes 7 1/2s, 2009 UBS Luxembourg SA (Sberbank RF) sub. notes FRN 6.23s, 2015 (Luxembourg) VTB Capital SA bonds 6 1/4s, 2035 (Luxembourg) VTB Capital SA sr. notes 6 1/4s, 2035 (Luxembourg) VTB Capital SA 144A notes 7 1/2s, 2011 (Luxembourg) Western Financial Bank sub. debs. 9 5/8s, 2012 Health Care (1.9%) Community Health Systems, Inc. sr. sub. notes 6 1/2s, 2012 Coventry Health Care, Inc. sr. notes 5 7/8s, 2012 DaVita, Inc. company guaranty 7 1/4s, 2015 DaVita, Inc. company guaranty 6 5/8s, 2013 Extendicare Health Services, Inc. sr. sub. notes 6 7/8s, 2014 HCA, Inc. debs. 7.19s, 2015 HCA, Inc. notes 8.36s, 2024 HCA, Inc. notes 7.69s, 2025 HCA, Inc. notes 6 1/4s, 2013 Healthsouth Corp. notes 7 5/8s, 2012 MedQuest, Inc. company guaranty Ser. B, 11 7/8s, 2012 MQ Associates, Inc. sr. disc. notes stepped-coupon zero % (12 1/4s, 8/15/08), 2012 (STP) Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 PacifiCare Health Systems, Inc. company guaranty 10 3/4s, 2009 Service Corp. International debs. 7 7/8s, 2013 Service Corp. International notes Ser. *, 7.7s, 2009 Service Corp. International 144A sr. notes 7s, 2017 Service Corp. International 144A sr. notes 6 3/4s, 2016 Stewart Enterprises, Inc. 144A sr. notes 7 1/4s, 2013 Tenet Healthcare Corp. notes 7 3/8s, 2013 Tenet Healthcare Corp. sr. notes 9 7/8s, 2014 Triad Hospitals, Inc. sr. notes 7s, 2012 Triad Hospitals, Inc. sr. sub. notes 7s, 2013 Universal Hospital Services, Inc. sr. notes 10 1/8s, 2011 (Canada) US Oncology, Inc. company guaranty 9s, 2012 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) Technology (0.6%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 999,000 999,000 Freescale Semiconductor, Inc. sr. notes Ser. B, 7 1/8s, 2014 2,386,000 2,502,318 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 435,000 452,400 Iron Mountain, Inc. sr. sub. notes 8 1/4s, 2011 770,000 773,850 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 25,000 16,625 SCG Holding Corp. 144A notes zero %, 2011 640,000 1,088,000 SunGard Data Systems, Inc. 144A sr. unsecd. notes 9 1/8s, 2013 660,000 669,900 Xerox Corp. notes Ser. MTN, 7.2s, 2016 343,000 361,865 Xerox Corp. sr. notes 7 5/8s, 2013 1,837,000 1,928,850 Transportation (0.1%) Calair, LLC/Calair Capital Corp. company guaranty 8 1/8s, 2008 1,490,000 Utilities & Power (2.3%) AES Corp. (The) sr. notes 8 7/8s, 2011 107,000 114,490 AES Corp. (The) sr. notes 8 3/4s, 2008 60,000 62,850 AES Corp. (The) 144A sec. notes 9s, 2015 1,113,000 1,208,996 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 895,000 965,481 Allegheny Energy Supply 144A bonds 8 1/4s, 2012 876,000 967,980 ANR Pipeline Co. debs. 9 5/8s, 2021 462,000 559,673 CMS Energy Corp. sr. notes 8.9s, 2008 1,690,000 1,808,300 CMS Energy Corp. sr. notes 7 3/4s, 2010 350,000 369,250 Colorado Interstate Gas Co. debs. 6.85s, 2037 615,000 626,645 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 173,000 164,306 DPL, Inc. sr. notes 6 7/8s, 2011 874,000 926,440 Dynegy Holdings, Inc. 144A sec. notes 10 1/8s, 2013 1,702,000 1,872,200 El Paso Natural Gas Co. debs. 8 5/8s, 2022 370,000 412,119 El Paso Production Holding Co. company guaranty 7 3/4s, 2013 1,939,000 1,997,170 Ferrellgas Partners LP/Ferrellgas Partners Finance sr. notes 6 3/4s, 2014 1,010,000 969,600 Midwest Generation, LLC sec. sr. notes 8 3/4s, 2034 1,321,000 1,446,495 Mission Energy Holding Co. sec. notes 13 1/2s, 2008 1,445,000 1,672,588 Monongahela Power Co. 1st mtge. 6.7s, 2014 775,000 850,563 National Power Corp. 144A foreign government guaranty FRN 8.073s, 2011 (Philippines) 1,290,000 1,323,863 Northwestern Corp. sec. notes 5 7/8s, 2014 624,000 618,252 NRG Energy, Inc. company guaranty 8s, 2013 964,000 1,050,760 Orion Power Holdings, Inc. sr. notes 12s, 2010 1,115,000 1,310,125 PSEG Energy Holdings, Inc. notes 7 3/4s, 2007 1,180,000 1,197,700 SEMCO Energy, Inc. sr. notes 7 3/4s, 2013 993,000 1,023,768 Teco Energy, Inc. notes 7.2s, 2011 350,000 365,750 Teco Energy, Inc. notes 7s, 2012 550,000 569,250 Teco Energy, Inc. sr. notes 6 3/4s, 2015 63,000 64,890 Tennessee Gas Pipeline Co. debs. 7s, 2028 145,000 140,104 Tennessee Gas Pipeline Co. unsecd. notes 7 1/2s, 2017 291,000 306,278 Texas Genco LLC/Texas Genco Financing Corp. 144A sr. notes 6 7/8s, 2014 1,143,000 1,223,010 Transcontinental Gas Pipeline Corp. debs. 7 1/4s, 2026 875,000 932,969 Utilicorp Canada Finance Corp. company guaranty 7 3/4s, 2011 (Canada) 1,188,000 1,214,730 Utilicorp United, Inc. sr. notes 9.95s, 2011 706,000 778,365 Williams Cos., Inc. 144A notes 6 3/8s, 2010 336,000 336,000 Williams Cos., Inc. (The) notes 8 3/4s, 2032 280,000 323,050 Williams Cos., Inc. (The) notes 8 1/8s, 2012 290,000 313,200 Williams Cos., Inc. (The) notes 7 5/8s, 2019 1,045,000 1,107,700 York Power Funding 144A notes 12s, 2007 (Cayman Islands) (In default) (F)(NON) 419,508 34,987 Total corporate bonds and notes (cost $307,760,545) FOREIGN GOVERNMENT BONDS AND NOTES (14.7%)(a) Principal amount Value Argentina (Republic of) FRB 4.005%, 2012 $1,735,000 $1,362,843 Argentina (Republic of) notes 3.97s, 2033 1,108,695 1,079,315 Austria (Republic of) 144A notes Ser. EMTN, 3.8s, 2013 EUR 8,000,000 9,919,002 Brazil (Federal Republic of) bonds 10 1/2s, 2014 $7,660,000 9,000,500 Brazil (Federal Republic of) bonds 8 7/8s, 2019 4,785,000 5,048,175 Brazil (Federal Republic of) notes 11s, 2012 5,195,000 6,182,050 Brazil (Federal Republic of) notes 8 3/4s, 2025 1,202,000 1,229,045 Bulgaria (Republic of) 144A bonds 8 1/4s, 2015 1,796,000 2,146,220 Canada (Government of) bonds 5 1/2s, 2010 CAD 3,730,000 3,379,551 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 1,340,000 1,364,657 Colombia (Republic of) notes 10s, 2012 $3,800,000 4,470,700 France (Government of) bonds 5 3/4s, 2032 EUR 2,605,000 4,138,346 France (Government of) bonds 5 1/2s, 2010 EUR 6,300,000 8,404,996 France (Government of) bonds 4s, 2013 EUR 7,700,000 9,682,596 France (Government of) bonds 4s, 2009 EUR 1,520,000 1,895,897 France (Government of) OATe bonds 3s, 2012 (France) EUR 8,388,510 11,362,116 Germany (Federal Republic of) bonds Ser. 97, 6s, 2007 EUR 10,560,000 13,329,575 Germany (Federal Republic of) bonds Ser. 97, 6s, 2007 EUR 8,820,000 10,980,064 Indonesia (Republic of) FRN 3.813s, 2006 $360,000 356,400 Indonesia (Republic of) 144A notes 7 1/4s, 2015 545,000 536,825 Ireland (Republic of) bonds 5s, 2013 EUR 14,800,000 19,800,017 Japan (Government of) bonds Ser. 5, 0.8s, 2015 JPY 687,400,000 5,870,570 Japan (Government of) bonds 2 1/2s, 2035 $2,100,000,000 18,374,774 Peru (Republic of) bonds 7.35s, 2025 485,000 488,638 Philippines (Republic of) bonds 9 1/2s, 2024 7,195,000 7,752,613 Russia (Federation of) unsub. stepped-coupon 5s (7 1/2s, 3/31/07), 2030 (STP) 1,522,000 1,689,420 Russia (Federation of) 144A unsub. stepped-coupon 5s (7 1/2s, 3/31/07), 2030 (STP) 5,612,700 6,230,097 Russia (Ministry of Finance) debs. Ser. V, 3s, 2008 4,040,000 3,747,100 South Africa (Republic of) notes 7 3/8s, 2012 2,560,000 2,826,240 South Africa (Republic of) notes 6 1/2s, 2014 2,585,000 2,759,488 Spain (Kingdom of) bonds 5s, 2012 EUR 4,600,000 6,114,946 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 59,875,000 9,479,795 United Mexican States bonds Ser. MTN, 8.3s, 2031 $4,545,000 5,574,443 United Mexican States notes 6 5/8s, 2015 3,240,000 3,458,700 Venezuela (Republic of) bonds 9 1/4s, 2027 1,574,000 1,833,710 Venezuela (Republic of) notes 10 3/4s, 2013 315,000 384,300 Total foreign government bonds and notes (cost $193,671,099) COLLATERALIZED MORTGAGE OBLIGATIONS (14.2%)(a) Principal amount Value Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 $318,946 $319,754 Ser. 01-1, Class K, 6 1/8s, 2036 718,000 535,650 Banc of America Large Loan 144A FRB Ser. 02-FL2A, Class L1, 6.89s, 2014 412,000 412,623 FRN Ser. 02-FL2A, Class K1, 6.39s, 2014 100,000 100,230 FRB Ser. 05-BOCA, Class M, 6.07s, 2016 693,000 694,422 FRB Ser. 05-ESHA, Class K, 5.75s, 2020 1,396,000 1,396,000 FRB Ser. 05-BOCA, Class L, 5.67s, 2016 300,000 300,706 FRB Ser. 05-BOCA, Class K, 5.32s, 2016 275,000 275,564 FRB Ser. 05-BOCA, Class J, 5.07s, 2016 200,000 200,493 FRB Ser. 05-BOCA, Class H, 4.92s, 2016 100,000 100,620 Bear Stearns Commercial Mortgage Securitization Corp. Ser. 00-WF2, Class F, 8.199s, 2032 481,000 549,177 Broadgate Financing PLC sec. FRB Ser. D, 5.401s, 2023 (United Kingdom) GBP Commercial Mortgage Acceptance Corp. Ser. 97-ML1, Interest only (IO), 0.853s, 2017 $7,058,158 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 01-FL5A, Class G, 4.75s, 2013 FRB Ser. 05-F10A, Class A1, 4.07s, 2017 Criimi Mae Commercial Mortgage Trust Ser. 98-C1, Class A2, 7s, 2033 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, CS First Boston Mortgage Securities Corp. 144A FRB Ser. 03-TF2A, Class L, 7.97s, 2014 Ser. 1998-C2, Class F, 6 3/4s, 2030 Ser. 98-C1, Class F, 6s, 2040 FRB Ser. 05-TFLA, Class L, 5.82s, 2020 FRB Ser. 00-FL1A, Class D, 5.72s, 2009 FRB Ser. 05-TFLA, Class K, 5.27s, 2020 Ser. 02-CP5, Class M, 5 1/4s, 2035 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.926s, 2031 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 Ser. 98-CF2, Class B5, 5.95s, 2031 DLJ Mortgage Acceptance Corp. 144A Ser. 97-CF1, Class B2, 8.16s, 2030 Ser. 97-CF1, Class B1, 7.91s, 2030 European Loan Conduit FRB Ser. 6X, Class E, 6.345s, 2010 (United Kingdom) GBP European Loan Conduit 144A FRB Ser. 6A, Class F, 6.845s, 2010 (United Kingdom) GBP European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 5.45s, 2014 (United Kingdom) $751,000 Fannie Mae IFB Ser. 98-51, Class SG, IO, 22.52s, 2022 Ser. 92-15, Class L, IO, 10.38s, 2022 IFB Ser. 02-36, Class SJ, 10.031s, 2029 IFB Ser. 05-74, Class CP, 9.946s, 2035 IFB Ser. 05-76, Class SA, 9.946s, 2034 FRB Ser. 05-104, Class NS, 9.9s, 2035 IFB Ser. 05-74, Class CS, 8.917s, 2035 IFB Ser. 05-95, Class OP, 8.182s, 2035 IFB Ser. 05-95, Class CP, 8.089s, 2035 Ser. 00-42, Class B2, 8s, 2030 Ser. 00-17, Class PA, 8s, 2030 Ser. 00-18, Class PA, 8s, 2030 Ser. 00-19, Class PA, 8s, 2030 Ser. 00-20, Class PA, 8s, 2030 Ser. 00-21, Class PA, 8s, 2030 Ser. 00-22, Class PA, 8s, 2030 Ser. 97-37, Class PB, 8s, 2027 Ser. 97-13, Class TA, 8s, 2027 Ser. 97-21, Class PA, 8s, 2027 Ser. 97-22, Class PA, 8s, 2027 Ser. 97-16, Class PE, 8s, 2027 Ser. 97-25, Class PB, 8s, 2027 Ser. 95-12, Class PD, 8s, 2025 Ser. 95-5, Class A, 8s, 2025 Ser. 95-5, Class TA, 8s, 2025 Ser. 95-6, Class A, 8s, 2025 Ser. 95-7, Class A, 8s, 2025 Ser. 94-106, Class PA, 8s, 2024 Ser. 94-95, Class A, 8s, 2024 Ser. 04-W8, Class 3A, 7 1/2s, 2044 Ser. 04-W2, Class 5A, 7 1/2s, 2044 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 Ser. 03-W4, Class 4A, 7 1/2s, 2042 Ser. 03-W3, Class 1A3, 7 1/2s, 2042 Ser. 02-T19, Class A3, 7 1/2s, 2042 Ser. 03-W2, Class 1A3, 7 1/2s, 2042 Ser. 02-W1, Class 2A, 7 1/2s, 2042 Ser. 02-14, Class A2, 7 1/2s, 2042 Ser. 01-T10, Class A2, 7 1/2s, 2041 Ser. 02-T4, Class A3, 7 1/2s, 2041 Ser. 01-T8, Class A1, 7 1/2s, 2041 Ser. 01-T7, Class A1, 7 1/2s, 2041 Ser. 01-T3, Class A1, 7 1/2s, 2040 Ser. 01-T1, Class A1, 7 1/2s, 2040 Ser. 99-T2, Class A1, 7 1/2s, 2039 Ser. 00-T6, Class A1, 7 1/2s, 2030 Ser. 02-W7, Class A5, 7 1/2s, 2029 Ser. 01-T4, Class A1, 7 1/2s, 2028 Ser. 02-W3, Class A5, 7 1/2s, 2028 Ser. 04-W12, Class 1A3, 7s, 2044 Ser. 01-T10, Class A1, 7s, 2041 IFB Ser. 05-83, Class QP, 6.897s, 2034 IFB Ser. 05-66, Class PS, 6.781s, 2035 IFB Ser. 05-59, Class NQ, 6.781s, 2035 IFB Ser. 05-93, Class AS, 6.781s, 2034 Ser. 350, Class 2, IO, 5 1/2s, 2034 Ser. 338, Class 2, IO, 5 1/2s, 2033 Ser. 333, Class 2, IO, 5 1/2s, 2033 Ser. 329, Class 2, IO, 5 1/2s, 2033 Ser. 03-37, Class IC, IO, 5 1/2s, 2027 Ser. 03-6, Class IB, IO, 5 1/2s, 2022 4 Ser. 05-106, Class US, 5s, 2035 Ser. 05-104, Class SD, 5s, 2035 Ser. 05-99, Class SA, 5s, 2035 Ser. 05-29, Class SX, IO, 5s, 2035 IFB Ser. 02-36, Class QH, IO, 4.013s, 2029 IFB Ser. 03-66, Class SA, IO, 3.613s, 2033 IFB Ser. 04-51, Class S0, IO, 3.013s, 2034 IFB Ser. 05-95, Class CI, IO, 2.73s, 2035 IFB Ser. 05-72, Class WS, IO, 2.713s, 2035 IFB Ser. 05-84, Class SG, IO, 2.663s, 2035 IFB Ser. 05-87, Class SG, IO, 2.663s, 2035 IFB Ser. 04-92, Class S, IO, 2.663s, 2034 IFB Ser. 05-83, Class QI, IO, 2.653s, 2035 IFB Ser. 05-95, Class OI, IO, 2.649s, 2035 IFB Ser. 05-92, Class SC, IO, 2.643s, 2035 IFB Ser. 05-83, Class SL, IO, 2.633s, 2035 IFB Ser. 05-67, Class BS, IO, 2.113s, 2035 IFB Ser. 05-74, Class SE, IO, 2.063s, 2035 IFB Ser. 05-87, Class SE, IO, 2.013s, 2035 Ser. 03-W10, Class 1A, IO, 1.349s, 2043 Ser. 03-W10, Class 3A, IO, 1.338s, 2043 Ser. 03-W17, Class 12, IO, 1.155s, 2033 Ser. 00-T6, IO, 0.763s, 2030 Ser. 02-T18, IO, 0.521s, 2042 Ser. 361, Class 1, Principal only (PO), zero %, 2035 Ser. 352, Class 1, PO, zero %, 2034 Ser. 342, Class 1, PO, zero %, 2033 Ser. 99-51, Class N, PO, zero %, 2029 Ser. 99-52, Class MO, PO, zero %, 2026 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-59, Class 1A3, 7 1/2s, 2043 Ser. T-58, Class 4A, 7 1/2s, 2043 Ser. T-41, Class 3A, 7 1/2s, 2032 Ser. T-60, Class 1A2, 7s, 2044 Ser. T-57, Class 1AX, IO, 0.451s, 2043 FFCA Secured Lending Corp. Ser. 00-1, Class X, IO, 1.479s, 2020 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, Freddie Mac IFB Ser. 2963, Class SV, 12.72s, 2034 IFB Ser. 2763, Class SC, 12.72s, 2032 IFB Ser. 3028, Class SM, 10.20s, 2035 Ser. 3067, Class SA, 9.717s, 2035 IFB Ser. 2979, Class AS, 9.717s, 2034 Ser. 2229, Class PD, 7 1/2s, 2030 Ser. 2224, Class PD, 7 1/2s, 2030 Ser. 2217, Class PD, 7 1/2s, 2030 Ser. 2187, Class PH, 7 1/2s, 2029 Ser. 1989, Class C, 7 1/2s, 2027 Ser. 1990, Class D, 7 1/2s, 2027 Ser. 1969, Class PF, 7 1/2s, 2027 Ser. 1975, Class E, 7 1/2s, 2027 Ser. 1943, Class M, 7 1/2s, 2027 Ser. 1932, Class E, 7 1/2s, 2027 Ser. 1938, Class E, 7 1/2s, 2027 Ser. 1941, Class E, 7 1/2s, 2027 Ser. 1924, Class H, 7 1/2s, 2027 Ser. 1928, Class D, 7 1/2s, 2027 Ser. 1915, Class C, 7 1/2s, 2026 Ser. 1923, Class D, 7 1/2s, 2026 Ser. 1904, Class D, 7 1/2s, 2026 Ser. 1905, Class H, 7 1/2s, 2026 Ser. 1890, Class H, 7 1/2s, 2026 Ser. 1895, Class C, 7 1/2s, 2026 Ser. 2256, Class UA, 7s, 2030 Ser. 2208, Class PG, 7s, 2030 Ser. 2211, Class PG, 7s, 2030 Ser. 2198, Class PH, 7s, 2029 Ser. 2054, Class H, 7s, 2028 Ser. 2031, Class PG, 7s, 2028 Ser. 2020, Class E, 7s, 2028 Ser. 1998, Class PL, 7s, 2027 Ser. 1999, Class PG, 7s, 2027 Ser. 2004, Class BA, 7s, 2027 Ser. 2005, Class C, 7s, 2027 Ser. 2005, Class CE, 7s, 2027 Ser. 2006, Class H, 7s, 2027 Ser. 2006, Class T, 7s, 2027 Ser. 1987, Class AP, 7s, 2027 Ser. 1987, Class PT, 7s, 2027 Ser. 1978, Class PG, 7s, 2027 Ser. 1973, Class PJ, 7s, 2027 Ser. 1725, Class D, 7s, 2024 Ser. 2008, Class G, 7s, 2023 Ser. 1750, Class C, 7s, 2023 Ser. 1530, Class I, 7s, 2023 Ser. 226, IO, 5 1/2s, 2034 Ser. 2515, Class IG, IO, 5 1/2s, 2032 Ser. 2590, Class IH, IO, 5 1/2s, 2028 Ser. 2833, Class IK, IO, 5 1/2s, 2023 Ser. 2962, Class BS, 5s, 2035 Ser. 3065, Class DI, 5s, 2035 Ser. 3066, Class PS, 5s, 2035 FRB Ser. 3046, Class WF, 5s, 2035 IFB Ser. 2828, Class TI, IO, 3.08s, 2030 IFB Ser. 3045, Class DI, IO, 2.89s, 2035 IFB Ser. 3033, Class SF, IO, 2.83s, 2035 IFB Ser. 3031, Class BI, IO, 2.72s, 2035 IFB Ser. 2937, Class SY, IO, 2.13s, 2035 Ser. 3045, Class DO, PO, zero %, 2035 Ser. 231, PO, zero %, 2035 Ser. 228, PO, zero %, 2035 Ser. 215, PO, zero %, 2031 426,489 370,324 Ser. 2235, PO, zero %, 2030 461,117 374,289 FRB Ser. 3022, Class TC, zero %, 2035 446,267 520,808 FRB Ser. 2986, Class XT, zero %, 2035 243,228 266,144 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class F, 7.511s, 2033 251,000 270,769 Ser. 00-1, Class G, 6.131s, 2033 1,159,000 1,073,350 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 1,022,427 840,681 Government National Mortgage Association IFB Ser. 05-65, Class SI, IO, 2.35s, 2035 4,754,121 226,858 IFB Ser. 05-68, Class SI, IO, 2.3s, 2035 14,620,024 796,023 IFB Ser. 05-51, Class SJ, IO, 2.2s, 2035 4,429,959 233,902 IFB Ser. 05-68, Class S, IO, 2.2s, 2035 8,789,977 429,664 Ser. 98-2, Class EA, PO, zero %, 2028 202,122 162,013 GS Mortgage Securities Corp. II 144A FRB Ser. 03-FL6A, Class L, 7.22s, 2015 417,000 418,303 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 492,082 462,348 Ser. 98-C4, Class J, 5.6s, 2035 965,000 864,139 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 03-LLFA, Class L, 7.696s, 2014 1,181,000 1,170,044 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 1,154,000 947,407 Ser. 04-1A, Class K, 5.45s, 2040 411,000 329,603 Ser. 04-1A, Class L, 5.45s, 2040 187,000 134,940 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.112s, 2028 10,808,636 414,608 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 7.85s, 2037 1,436,684 583,204 Morgan Stanley Capital I 144A Ser. 04-RR, Class F7, 6s, 2039 3,360,000 2,425,584 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.26s, 2030 459,501 480,168 Ser. 97-MC2, Class X, IO, 1.246s, 2012 7,314,883 115,721 Permanent Financing PLC FRB Ser. 8, Class 2C, 4.234s, 2042 (United Kingdom) 1,112,000 1,111,455 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 285,000 270,032 QFA Royalties, LLC 144A Ser. 05-1, 7.3s, 2025 1,323,716 1,298,585 Quick Star PLC FRB Class 1-D, 5.48s, 2011 (United Kingdom) GBP 891,589 1,572,904 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) $316,000 258,305 Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 376,000 279,577 Ser. 04-1A, Class M, 5s, 2018 (Cayman Islands) 345,000 282,011 Ser. 04-1A, Class N, 5s, 2018 (Cayman Islands) 325,000 241,655 Titan Europe PLC 144A FRB Ser. 05-CT1A, Class D, 5.639s, 2014 (Ireland) GBP 821,000 1,453,170 FRN Ser. 04-2A, Class D, 3.019s, 2014 (Ireland) EUR 686,117 821,694 FRB Ser. 04-2A, Class C, 2.619s, 2014 (Ireland) EUR 862,270 1,032,655 URSUS EPC 144A FRB Ser. 1-A, Class D, 4.416s, 2012 (Ireland) GBP 823,704 1,457,956 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 7.27s, 2018 $917,000 908,344 Total collateralized mortgage obligations (cost $198,957,325) ASSET-BACKED SECURITIES (12.9%)(a) Principal amount Value ABSC NIMS Trust 144A Ser. 03-HE5, Class A, 7s, 2033 $146,137 $146,137 Aegis Asset Backed Securities Trust 144A Ser. 04-1N, Class Note, 5s, 2034 22,499 22,499 Ser. 04-2N, Class N1, 4 1/2s, 2034 112,015 111,787 Ser. 04-4N, Class Note, 5s, 2034 136,582 135,900 Americredit Automobile Receivables Trust 144A Ser. 05-1, Class E, 5.82s, 2012 1,270,000 1,264,818 Ameriquest Finance NIM Trust 144A Ser. 04-RN9, Class N2, 10s, 2034 (Cayman Islands) Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 Ser. 04-1A, Class E, 6.42s, 2039 Asset Backed Funding Corp. NIM Trust 144A Ser. 04-0PT1, Class N2, 6.9s, 2033 (Cayman Islands) Ser. 04-0PT5, Class N1, 4.45s, 2034 (Cayman Islands) Ser. 04-FF1, Class N1, 5s, 2034 (Cayman Islands) Ser. 04-FF1, Class N2, 5s, 2034 (Cayman Islands) Ser. 04-HE1, Class N2, 8s, 2034 Aviation Capital Group Trust 144A FRN Ser. 03-2A, Class G1, 4.7s, 2033 Bank One Issuance Trust FRB Ser. 03-C4, Class C4, 5s, 2011 Bayview Financial Asset Trust 144A Ser. 03-X, Class A, IO, 0.61s, 2006 Bear Stearns Asset Backed Securities NIM Trust 144A Ser. 04-HE10, Class A1, 4 1/4s, 2034 (Cayman Islands) Ser. 04-HE6, Class A1, 5 1/4s, 2034 (Cayman Islands) Ser. 04-HE7N, Class A1, 5 1/4s, 2034 Bear Stearns Asset Backed Securities, Inc. Ser. 04-FR3, Class M6, 7.288s, 2034 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A2, 7.575s, 2030 Ser. 00-A, Class A4, 8.29s, 2030 Ser. 99-B, Class A3, 7.18s, 2015 Ser. 99-B, Class A4, 7.3s, 2016 FRN Ser. 00-A, Class A1, 4.13s, 2030 CARSSX Finance, Ltd. 144A FRB Ser. 04-AA, Class B3, 7.32s, 2011 (Cayman Islands) FRB Ser. 04-AA, Class B4, 9.47s, 2011 (Cayman Islands) Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 5.05s, 2010 CHEC NIM Ltd., 144A Ser. 04-2, Class N1, 4.45s, 2034 (Cayman Islands) Ser. 04-2, Class N2, 8s, 2034 (Cayman Islands) Ser. 04-2, Class N3, 8s, 2034 (Cayman Islands) Conseco Finance Securitizations Corp. Ser. 00-2, Class A4, 8.48s, 2030 Ser. 00-4, Class A4, 7.73s, 2031 Ser. 00-4, Class A5, 7.97s, 2032 Ser. 00-4, Class A6, 8.31s, 2032 Ser. 00-6, Class A5, 7.27s, 2032 Ser. 00-6, Class M2, 8.2s, 2032 Ser. 01-1, Class A5, 6.99s, 2032 Ser. 01-3, Class A3, 5.79s, 2033 Ser. 01-3, Class A4, 6.91s, 2033 Ser. 01-3, Class M2, 7.44s, 2033 Ser. 01-4, Class A4, 7.36s, 2033 Ser. 01-4, Class B1, 9.4s, 2033 Ser. 02-1, Class A, 6.681s, 2033 FRN Ser. 01-4, Class M1, 5.61s, 2033 Consumer Credit Reference IDX Securities 144A FRN Ser. 02-1A, Class A, 5.924s, 2007 Countrywide Asset Backed Certificates 144A Ser. 04-6N, Class N1, 6 1/4s, 2035 Ser. 04-BC1N, Class Note, 5 1/2s, 2035 Countrywide Home Loans Ser. 05-2, Class 2X, IO, 1.235s, 2035 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.67s, 2039 First Consumers Master Trust FRB Ser. 01-A, Class A, 4.28s, 2008 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 04-FF7, Class A4, 4.338s, 2034 First Franklin Mortgage Loan NIM Trust 144A Ser. 04-FF10, Class N1, 4.45s, 2034 (Cayman Islands) Fremont NIM Trust 144A Ser. 04-3, Class A, 4 1/2s, 2034 Ser. 04-3, Class B, 7 1/2s, 2034 Ser. 04-A, Class Note, 4 3/4s, 2034 Granite Mortgages PLC FRB Ser. 02-1, Class 1C, 5.474s, 2042 (United Kingdom) FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (United Kingdom) EUR FRB Ser. 03-2, Class 3C, 6.141s, 2043 (United Kingdom) GBP Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 $745,394 Ser. 94-6, Class B2, 9s, 2020 Ser. 95-4, Class B1, 7.3s, 2025 Ser. 95-8, Class B1, 7.3s, 2026 Ser. 95-F, Class B2, 7.1s, 2021 Ser. 96-8, Class M1, 7.85s, 2027 Ser. 99-3, Class A5, 6.16s, 2031 Ser. 99-3, Class A7, 6.74s, 2031 Ser. 99-5, Class A5, 7.86s, 2030 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 Ser. 99-5, Class A4, 7.59s, 2028 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 GSAMP Trust 144A Ser. 04-FM1N, Class Note, 5 1/4s, 2033 Ser. 04-HE1N, Class N1, 5s, 2034 Ser. 04-NIM1, Class N1, 5 1/2s, 2034 Ser. 04-NIM1, Class N2, zero %, 2034 Ser. 04-NIM2, Class N, 4 7/8s, 2034 Ser. 04-SE2N, Class Note, 5 1/2s, 2034 Guggenheim Structured Real Estate Funding, Ltd. FRB Ser. 05-1A, Class E, 5.838s, 2030 (Cayman Islands) Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 6.038s, 2030 Holmes Financing PLC FRB Ser. 4, Class 3C, 5.45s, 2040 (United Kingdom) FRB Ser. 8, Class 2C, 4.87s, 2040 (United Kingdom) Home Equity Asset Trust 144A Ser. 02-5N, Class A, 8s, 2033 Ser. 04-5N, Class A, 5 1/4s, 2034 Ser. 05-6N, Class A, 5 1/4s, 2035 LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 6.78s, 2037 (Cayman Islands) FRB Ser. 03-1A, Class EFL, 7.03s, 2036 (Cayman Islands) Long Beach Asset Holdings Corp. NIM Trust 144A Ser. 04-2, Class N1, 4.94s, 2034 Ser. 04-5, Class Note, 5s, 2034 Long Beach Mortgage Loan Trust Ser. 04-3, Class S1, IO, 4 1/2s, 2006 Lothian Mortgages PLC 144A FRB Ser. 3A, Class D, 5.436s, 2039 (United Kingdom) GBP Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 7.288s, 2032 $2,025,781 Master Asset Backed Securities NIM Trust 144A Ser. 04-CI5, Class N2, 9s, 2034 Ser. 04-HE1A, Class Note, 5.191s, 2034 MBNA Credit Card Master Note Trust FRB Ser. 03-C5, Class C5, 5.15s, Merrill Lynch Mortgage Investors, Inc. Ser. 03-WM3N, Class N1, 8s, 2034 Merrill Lynch Mortgage Investors, Inc. 144A Ser. 04-FM1N, Class N1, 5s, 2035 (Cayman Islands) Ser. 04-HE1N, Class N1, 5s, 2006 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 7.238s, 2034 Morgan Stanley Auto Loan Trust 144A Ser. 04-HB2, Class E, 5s, 2012 Morgan Stanley Dean Witter Capital I FRB Ser. 01-NC3, Class B1, 6.488s, 2031 FRB Ser. 01-NC4, Class B1, 6.538s, 2032 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.465s, Navistar Financial Corp. Owner Trust Ser. 04-B, Class C, 3.93s, 2012 Ser. 05-A, Class C, 4.84s, 2014 New Century Mortgage Corp. NIM Trust 144A Ser. 03-B, Class Note, 6 1/2s, 2033 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A2, 7.765s, 2017 Ser. 00-D, Class A4, 7.4s, 2030 Ser. 01-C, Class A2, 5.92s, 2017 Ser. 01-D, Class A2, 5.26s, 2019 Ser. 01-D, Class A4, 6.93s, 2031 Ser. 01-E, Class A2, 5.05s, 2019 Ser. 02-A, Class A2, 5.01s, 2020 Ser. 02-B, Class A4, 7.09s, 2032 Ser. 02-C, Class A1, 5.41s, 2032 Ser. 99-B, Class A4, 6.99s, 2026 Ser. 99-D, Class A1, 7.84s, 2029 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 Ocean Star PLC 144A FRB Ser. 04-A, Class E, 10.28s, 2018 (Ireland) FRB Ser. 05-A, Class E, 8.896s, 2012 (Ireland) Park Place Securities NIM Trust 144A Ser. 04-WCW2, Class D, 7.387s, 2034 (Cayman Islands) Park Place Securities, Inc. FRB Ser. 04-MCW1, Class A2, 4.418s, 2034 People's Choice Net Interest Margin Note 144A Ser. 04-2, Class B, 5s, Permanent Financing PLC FRB Ser. 1, Class 3C, 5.034s, 2042 (United Kingdom) FRB Ser. 3, Class 3C, 4.984s, 2042 (United Kingdom) FRB Ser. 6, Class 3C, 5.273s, 2042 (United Kingdom) GBP Providian Gateway Master Trust Ser. 02, Class B, PO, zero %, 2006 $1,848,000 Residential Asset Securities Corp. Ser. 01-KS3, Class AII, 4.268s, 2031 Residential Asset Securities Corp. 144A Ser. 04-N10B, Class A1, 5s, 2034 Residential Mortgage Securities 144A FRB Ser. 20A, Class B1A, 5.322s, 2038 (United Kingdom) Rural Housing Trust Ser. 87-1, Class D, 6.33s, 2026 SAIL Net Interest Margin Notes 144A Ser. 03-10A, Class A, 7 1/2s, 2033 (Cayman Islands) Ser. 03-12A, Class A, 7.35s, 2033 (Cayman Islands) Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) Ser. 03-4, Class A, 7 1/2s, 2033 (Cayman Islands) Ser. 03-5, Class A, 7.35s, 2033 (Cayman Islands) Ser. 03-6A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-7A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-8A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-9A, Class A, 7s, 2033 (Cayman Islands) Ser. 03-BC2A, Class A, 7 3/4s, 2033 (Cayman Islands) Ser. 04-10A, Class A, 5s, 2034 (Cayman Islands) Ser. 04-2A, Class A, 5 1/2s, 2034 (Cayman Islands) Ser. 04-4A, Class A, 5s, 2034 (Cayman Islands) Ser. 04-7A, Class A, 4 3/4s, 2034 (Cayman Islands) Ser. 04-7A, Class B, 6 3/4s, 2034 (Cayman Islands) Ser. 04-8A, Class A, 5s, 2034 (Cayman Islands) Ser. 04-8A, Class B, 6 3/4s, 2034 (Cayman Islands) Ser. 04-AA, Class A, 4 1/2s, 2034 (Cayman Islands) Sasco Net Interest Margin Trust 144A Ser. 03-BC1, Class B, zero %, 2033 (Cayman Islands) Ser. 05-WF1A, Class A, 4 3/4s, 2035 Sharps SP I, LLC Net Interest Margin Trust 144A Ser. 03-0P1N, Class NA, 4.45s, 2033 Ser. 04-FM1N, Class N, 6.16s, 2033 Ser. 04-HE2N, Class NA, 5.43s, 2034 Ser. 04-HS1N, Class Note, 5.92s, 2034 20,218 20,218 South Coast Funding 144A FRB Ser. 3A, Class A2, 4.96s, 2038 (Cayman Islands) 200,000 200,080 Structured Asset Investment Loan Trust Ser. 03-BC1A, Class A, 7 3/4s, 2033 (Cayman Islands) 60,945 60,945 FRB Ser. 04-9, Class A4, 4.338s, 2034 13,337,000 13,356,312 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 4.334s, 2015 3,531,715 3,480,946 TIAA Real Estate CD0, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 (Cayman Islands) 756,000 703,367 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 (Cayman Islands) 904,000 854,200 Wells Fargo Home Equity Trust 144A Ser. 04-2, Class N1, 4.45s, 2034 (Cayman Islands) 568,451 567,735 Ser. 04-2, Class N2, 8s, 2034 (Cayman Islands) 419,000 406,430 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR13, Class 1A4, IO, 0.742s, 2035 33,702,000 268,571 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 4.965s, 2044 (United Kingdom) 1,438,000 1,438,000 Whole Auto Loan Trust 144A Ser. 03-1, Class D, 6s, 2010 393,437 393,092 Ser. 04-1, Class D, 5.6s, 2011 852,075 845,950 Total asset-backed securities (cost $180,870,788) U.S. TREASURY OBLIGATIONS (12.5%)(a) Principal amount Value U.S. Treasury Bonds 7 1/2s, November 15, 2016 $27,040,000 $33,559,176 6 1/4s, May 15, 2030 46,303,000 55,939,812 6 1/4s, August 15, 2023 18,225,000 21,277,688 U.S. Treasury Notes 4 1/4s, August 15, 2013 29,883,000 29,308,685 4s, November 15, 2012 3,000 2,908 3 1/4s, August 15, 2008 20,856,000 20,218,914 U.S. Treasury Strip zero %, November 15, 2024 28,450,000 11,315,017 Total U.S. treasury obligations (cost $165,761,928) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.0%)(a) Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from March 1, 2026 to May 1, 2027 $30,185 $32,102 Federal National Mortgage Association Pass-Through Certificates 8s, July 1, 2024 1,524 1,613 7 1/2s, with due dates from October 1, 2022 to August 1, 2030 122,760 129,922 6 1/2s, with due dates from February 1, 2033 to October 1, 2034 3,471,915 3,567,738 6 1/2s, April 1, 2016 75,770 77,591 5 1/2s, with due dates from January 1, 2033 to November 1, 2035 74,920,590 73,970,986 5 1/2s, TBA, November 1, 2035 19,000,000 18,740,234 5s, with due dates from June 1, 2019 to February 1, 2020 3,720,097 3,672,866 5s, TBA, November 1, 2035 20,200,000 19,436,188 4 1/2s, with due dates from August 1, 2020 to June 1, 2034 8,492,538 8,019,069 4 1/2s, TBA, November 1, 2020 38,700,000 37,421,085 Total U.S. government and agency mortgage obligations (cost SENIOR LOANS (10.0%)(a)(c) Principal amount Value Basic Materials (0.9%) Celanese Corp. bank term loan FRN Ser. B, 6.313s, 2011 $564,001 $571,615 Graphic Packaging Corp. bank term loan FRN Ser. C, 6.523s, 2010 Hercules, Inc. bank term loan FRN Ser. B, 5.856s, 2010 Huntsman International Corp. bank term loan FRN Ser. B, 5.72s, 2012 IAP Worldwide Services, Inc. bank term loan FRN Ser. B, 6.788s, 2011 Innophos, Inc. bank term loan FRN 6.109s, 2010 Koch Cellulose, LLC bank term loan FRN 5.36s, 2011 Koch Cellulose, LLC bank term loan FRN Ser. B, 5.77s, 2011 Mosaic Co. (The) bank term loan FRN Ser. B, 5.232s, 2012 Nalco Co. bank term loan FRN Ser. B, 5.813s, 2010 Novelis, Inc. bank term loan FRN 5.46s, 2012 (Canada) Novelis, Inc. bank term loan FRN Ser. B, 5.46s, 2012 Rockwood Specialties Group, Inc. bank term loan FRN Ser. D, 6.466s, Smurfit-Stone Container Corp. bank term loan FRN 3.764s, 2010 Smurfit-Stone Container Corp. bank term loan FRN Ser. B, 5.722s, 2011 Smurfit-Stone Container Corp. bank term loan FRN Ser. C, 5 7/8s, 2011 Capital Goods (0.9%) Allied Waste Industries, Inc. bank term loan FRN Ser. A, 3.864s, 2012 Allied Waste Industries, Inc. bank term loan FRN Ser. B, 6.038s, 2012 Amsted Industries, Inc. bank term loan FRN 6.623s, 2010 Avio Holding SpA bank term loan FRN Ser. B, 6.29s, 2011 (Italy) Avio Holding SpA bank term loan FRN Ser. C, 6.79s, 2012 (Italy) Flowserve Corp. bank term loan FRN 5.813s, 2012 Graham Packaging Co., Inc. bank term loan FRN Ser. B, 6.555s, 2011 Hexcel Corp. bank term loan FRN Ser. B, 5.763s, 2012 Invensys, PLC bank term loan FRN Ser. B-1, 7.791s, 2009 (United Kingdom) Mueller Group, Inc. bank term loan FRN Ser. B, 6.237s, 2012 Solo Cup Co. bank term loan FRN 6.438s, 2011 Terex Corp. bank term loan FRN 6.415s, 2009 Terex Corp. bank term loan FRN Ser. C, 6.915s, 2009 Transdigm, Inc. bank term loan FRN Ser. C, 6.185s, 2010 Communication Services (1.0%) Centennial Cellular Operating Co., LLC bank term loan FRN Ser. B, 6.336s, 2011 Cincinnati Bell, Inc. bank term loan FRN 5 3/8s, 2012 Consolidated Communications Holdings bank term loan FRN Ser. D, 6.168s, 2011 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5.813s, 2012 Intelsat Bermuda, Ltd. bank term loan FRN Ser. B, 5.813s, 2011 (Bermuda) Madison River Capital, LLC. bank term loan FRN Ser. B, 6.59s, 2012 PanAmSat Corp. bank term loan FRN Ser. B1, 6.107s, 2010 Qwest Communications International, Inc. bank term loan FRN Ser. A, 8.53s, 2007 SBA Communications Corp. bank term loan FRN Ser. D, 7.729s, 2008 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 6.03s, 2012 Valor Telecommunications Enterprises LLC/Finance Corp. bank term loan FRN Ser. B, 5.775s, 2012 Consumer Cyclicals (2.2%) Adams Outdoor Advertising, LP bank term loan FRN 6.196s, 2012 Affinion Group, Inc. bank term loan FRN Ser. B, 6.86s, 2013 American Media Operations bank term loan FRN Ser. C, 6.813s, 2007 Ashtead Group PLC bank term loan FRN Ser. B, 6.063s, 2009 (United Kingdom) Boise Cascade Corp. bank term loan FRN Ser. D, 5.717s, 2011 Borgata Resorts bank term loan FRN Ser. B, 5.591s, 2011 Boyd Gaming Corp. bank term loan FRN Ser. B, 5.61s, 2010 CCM Merger, Inc. bank term loan FRN Ser. B, 5.933s, 2012 Coinmach Service Corp. bank term loan FRN Ser. B, 6.969s, 2009 Cooper Tire & Rubber Co. bank term loan FRN Ser. B, 6.063s, 2012 Cooper Tire & Rubber Co. bank term loan FRN Ser. C, 6.063s, 2012 Custom Building Products bank term loan FRN Ser. B, 6.267s, 2011 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 5.712s, 2010 Goodyear Tire & Rubber Co. (The) bank term loan FRN 7.06s, 2010 Hayes Lemmerz International, Inc. bank term loan FRN 7.007s, 2009 Jostens IH Corp. bank term loan FRN Ser. C, 5.943s, 2010 Journal Register Co. bank term loan FRN Ser. B, 5.286s, 2012 Landsource, Inc. bank term loan FRN Ser. B, 6 1/2s, 2010 Masonite International Corp. bank term loan FRN 6.203s, 2013 (Canada) Masonite International Corp. bank term loan FRN Ser. B, 6.203s, 2013 (Canada) Mega Bloks, inc. bank term loan FRN Ser. B, 5.603s, 2012 (Canada) Movie Gallery, Inc. bank term loan FRN Ser. B, 7.83s, 2011 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 6.565s, 2013 Nortek Holdings, Inc. bank term loan FRN Ser. B, 5.915s, 2011 Penn National Gaming, Inc. bank term loan FRN Ser. B, 6.082s, 2012 PRIMEDIA, Inc. bank term loan FRN 6.114s, 2013 R.H. Donnelley Finance Corp. bank term loan FRN Ser. A-3, 5.722s, 2009 R.H. Donnelley Finance Corp. bank term loan FRN Ser. D, 5.696s, 2011 Raycom Media, Inc. bank term loan FRN Ser. B, 6.063s, 2012 Resorts International Hotel and Casino, Inc. bank term loan FRN Ser. B, 6.53s, 2012 Sealy Mattress Co. bank term loan FRN Ser. D, 5.726s, 2012 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. B, 6.14s, Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. DD, 5.62s, 2012 (U) TRW Automotive, Inc. bank term loan FRN Ser. B, 5 1/4s, 2010 Venetian Casino Resort, LLC bank term loan FRN Ser. B, 5.77s, 2011 Venetian Casino Resort, LLC bank term loan FRN Ser. DD, 5.77s, 2011 William Carter Holdings Co. (The) bank term loan FRN Ser. B, 5.718s, Consumer Staples (2.2%) Affinity Group Holdings bank term loan FRN Ser. B1, 7.045s, 2009 Affinity Group Holdings bank term loan FRN Ser. B2, 6.841s, 2009 AMF Bowling Worldwide bank term loan FRN Ser. B, 6.761s, 2009 BLB (Wembley) bank term loan FRN 6.079s, 2011 (United Kingdom) Burger King Corp. bank term loan FRN 5 7/8s, 2012 Century Cable Holdings bank term loan FRN 8 3/4s, 2009 Charter Communications PLC bank term loan FRN Ser. B, 6.93s, 2011 (United Kingdom) Cinemark, Inc. bank term loan FRN Ser. C, 5.43s, 2011 Constellation Brands, Inc. bank term loan FRN Ser. B, 5.659s, 2011 DirecTV Holdings, LLC bank term loan FRN Ser. B, 5.428s, 2013 Dole Food Co., Inc. bank term loan FRN Ser. B, 5.587s, 2012 Domino's, Inc. bank term loan FRN 5 7/8s, 2010 Emmis Communications Corp. bank term loan FRN Ser. B, 5.72s, 2010 Freedom Communications, Inc. bank term loan FRN Ser. B, 5.382s, 2012 Gray Television, Inc. bank term loan FRN Ser. B, 5.35s, 2012 Insight Midwest LP/Insight Capital, Inc. bank term loan FRN 6.063s, 2009 Jack-in-the-Box, Inc. bank term loan FRN 5.346s, 2008 Jean Coutu Group, Inc. bank term loan FRN Ser. B, 5.938s, 2011 Loews Cineplex Entertainment Corp. bank term loan FRN Ser. B, 6.171s, Mediacom Communications Corp. bank term loan FRN Ser. B, 6.275s, MGM Studios, Inc. bank term loan FRN Ser. B, 6.27s, 2011 Olympus Cable Holdings, LLC bank term loan FRN Ser. B, 8 3/4s, 2010 Prestige Brands, Inc. bank term loan FRN Ser. B, 6.316s, 2011 Prestige Brands, Inc. bank term loan FRN Ser. B-1, 5.181s, 2011 Regal Cinemas, Inc. bank term loan FRN Ser. B, 6.02s, 2010 Six Flags, Inc. bank term loan FRN Ser. B, 6.71s, 2009 Spanish Broadcasting Systems, Inc. bank term loan FRN 6.03s, 2012 Spectrum Brandd, Inc. bank term loan FRN Ser. B, 6.005s, 2013 Sun Media Corp. bank term loan FRN Ser. B, 5.68s, 2009 (Canada) Universal City Development bank term loan FRN Ser. B, 6.005s, 2011 Warner Music Group bank term loan FRN Ser. B, 5.847s, 2011 Young Broadcasting, Inc. bank term loan FRN Ser. B, 5.771s, 2012 Energy (0.6%) Dresser, Inc. bank term loan FRN 6.91s, 2010 Kerr-McGee Corp. bank term loan FRN Ser. B, 6.51s, 2011 Key Energy Services, Inc. bank term loan FRN Ser. B, 7.02s, 2012 (U) Targa Resources, Inc. bank term loan FRN 6.315s, 2012 Targa Resources, Inc. bank term loan FRN 6.315s, 2012 Universal Compression, Inc. bank term loan FRN Ser. B, 5.36s, 2012 Vulcan Energy Corp. bank term loan FRN 5.849s, 2011 Financial (0.4%) EPCO, Inc. bank term loan FRN Ser. B, 6.421s, 2010 Fidelity National Information Solutions bank term loan FRN Ser. B, 5.685s, General Growth Properties, Inc. bank term loan FRN Ser. A, 5.61s, 2007 (R) General Growth Properties, Inc. bank term loan FRN Ser. B, 5.85s, 2008 (R) Hilb, Rogal & Hamilton Co. bank term loan FRN Ser. B, 6.313s, 2011 Health Care (0.7%) Alderwoods Group, Inc. bank term loan FRN 5.84s, 2009 Beverly Enterprises, Inc. bank term loan FRN 6.477s, 2008 Community Health Systems, Inc. bank term loan FRN Ser. B, 5.61s, 2011 DaVita, Inc. bank term loan FRN Ser. B, 6.379s, 2012 Fisher Scientific International, Inc. bank term loan FRN Ser. B, 5.52s, 2011 Hanger Orthopedic Group, Inc. bank term loan FRN 7 3/4s, 2009 Healthsouth Corp. bank term loan FRN 6.53s, 2010 Healthsouth Corp. bank term loan FRN 3.864s, 2010 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 5.78s, 2011 LifePoint, Inc. bank term loan FRN Ser. B, 5.435s, 2012 Mylan Laboratories, Inc. bank term loan FRN Ser. D, 5.4s, 2010 PacifiCare Health System, Inc. bank term loan FRN Ser. B, 5.22s, 2010 Psychiatric Solutions, Inc. bank term loan FRN Ser. B, 5.73s, 2012 Stewart Enterprises, Inc. bank term loan FRN Ser. B, 5.603s, 2011 Veterinary Centers of America bank term loan FRN Ser. B, 5 3/8s, 2011 Warner Chilcott Corp. bank term loan FRN Ser. B, 6.611s, 2012 Warner Chilcott Corp. bank term loan FRN 5.901s, 2012 (U) Warner Chilcott Corp. bank term loan FRN Ser. C, 6.77s, 2012 Warner Chilcott Corp. bank term loan FRN Ser. D, 6.77s, 2012 Warner Chilcott Corp. bank term loan FRN 5.314s, 2012 (U) Technology (0.5%) AMI Semiconductor, Inc. bank term loan FRN 5.341s, 2012 Aspect Software, Inc. bank term loan FRN Ser. B, 6.016s, 2010 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 6.28s, 2013 UGS Corp. bank term loan FRN Ser. C, 5.84s, 2012 Xerox Corp. bank term loan FRN 5.6s, 2008 Transportation (0.2%) Kansas City Southern Railway Co. bank term loan FRN Ser. B, 5.34s, Midwestern Air Systems bank term loan FRN Ser. B, 6.409s, 2012 Rail America, Inc. bank term loan FRN Ser. B, 5.882s, 2011 Rail America, Inc. bank term loan FRN Ser. B, 5 7/8s, 2011 Travelcenters of America bank term loan FRN Ser. B, 5.71s, 2011 Utilities & Power (0.4%) Allegheny Energy, Inc. bank term loan FRN Ser. C, 5.788s, 2011 El Paso Corp. bank term loan FRN 3.764s, 2009 El Paso Corp. bank term loan FRN Ser. B, 6.813s, 2009 NRG Energy, Inc. bank term loan FRN 3.92s, 2011 NRG Energy, Inc. bank term loan FRN Ser. B, 5.895s, 2011 Texas Genco Holdings, Inc. bank term loan FRN Ser. B, 5.88s, 2011 Texas Genco Holdings, Inc. bank term loan FRN Ser. DD, 5.877s, 2011 Williams Cos., Inc. (The) bank term loan FRN Ser. C, 6.2s, 2007 Total senior loans (cost $137,429,961) $137,574,886 PREFERRED STOCKS (0.2%)(a) Shares Value Dobson Communications Corp. 13.00% pfd. 16 $22,400 First Republic Capital Corp. 144A 10.50% pfd. Paxson Communications Corp. 14.25% cum. pfd. (PIK) Rural Cellular Corp. Ser. B, 11.375% cum. pfd. Total preferred stocks (cost $2,702,640) $2,639,276 COMMON STOCKS (0.2%)(a) Shares Value AMRESCO Creditor Trust (acquired 6/17/99, cost $107,549) (F)(RES)(NON)(R) $1,355 Birch Telecom, Inc. (F)(NON) 2 Coinmach Service Corp. IDS (Income Deposit Securities) (S) Comdisco Holding Co., Inc. Contifinancial Corp. Liquidating Trust Units Crown Castle International Corp. (NON) Dobson Communications Corp. (NON) Genesis HealthCare Corp. (NON) iPCS, Inc. (NON) Knology, Inc. (NON) 381 724 Northwestern Corp. (S) 11,242 334,450 Sterling Chemicals, Inc. (NON) 497 11,431 Sun Healthcare Group, Inc. (NON) 1,662 13,545 USA Mobility, Inc. (NON) 27 675 VFB LLC (acquired various dates from 6/22/99 to 12/08/03, cost $1,311,474) (RES)(NON) 1,795,382 368,053 Washington Group International, Inc. (NON) (S) 9,946 494,316 WHX Corp. (NON) 36,177 389,265 Total common stocks (cost $10,477,199) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 4,826 $206,312 Paxson Communications Corp. 144A 9.75% cv. pfd. (PIK) 137 548,000 Williams Cos., Inc. (The) 144A $2.75 cv. pfd. 13,220 1,388,100 Total convertible preferred stocks (cost $2,003,137) UNITS (0.1%)(a) Units Value Morrison Knudsen Corp. 2032 $1,720,000 $111,800 XCL Equity Units zero % (F) 1,327 904,889 Total units (cost $3,738,150) CONVERTIBLE BONDS AND NOTES (0.1%)(a) Principal amount Value Cybernet Internet Services International, Inc. 144A cv. sr. disc. notes 13s, 2009 (Canada) (In default) (NON) $4,290,000 $43 Manor Care, Inc. 144A cv. sr. notes 2 1/8s, 2035 165,000 166,238 WCI Communities, Inc. cv. sr. sub. notes 4s, 2023 525,000 565,688 Total convertible bonds and notes (cost $4,308,532) BRADY BONDS (%)(a) (cost $382,776) Principal amount Value Peru (Republic of) FRB Ser. 20 YR, 5s, 2017 $422,300 WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Dayton Superior Corp. 144A 6/15/09 .01 1,980 $1 MDP Acquisitions PLC 144A 10/01/13 EUR .001 960 26,880 Mikohn Gaming Corp. 144A 8/15/08 7.7 760 8,056 TravelCenters of America, Inc. 144A 5/01/09 .001 1,260 1,575 Ubiquitel, Inc. 144A 4/15/10 22.74 3,210 32 Washington Group International, Inc. Ser. A 1/25/06 28.5 6,139 128,919 Washington Group International, Inc. Ser. B 1/25/06 31.74 7,017 125,324 Washington Group International, Inc. Ser. C 1/25/06 33.51 3,792 61,050 Total warrants (cost $315,836) EQUITY VALUE CERTIFICATES (%)* (NON) (COST $107,609) Maturity Date Certificates Value ONO Finance PLC 144A (United Kingdom) 2/15/11 780 $ 8 PURCHASED OPTIONS (%)(a) Contract Expiration Value amount date/strike price Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.67% versus the six month GBP LIBOR maturing on January 26, 2008. 50,937,000 Jan 06/$4.67 $221,925 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.67% versus the six month GBP LIBOR maturing on January 26, 2008. 50,937,000 Jan 06/$4.67 221,925 Total purchased options (cost $450,236) SHORT-TERM INVESTMENTS (7.4%)(a) Principal Value amount/Shares Putnam Prime Money Market Fund (e) 97,982,253 $97,982,253 Short-term investments held as collateral for loaned securities with yields ranging from 3.77% to 4.21% and due dates ranging from November 1, 2005 to December 9, 2005 (d) $632,170 632,012 U.S. Treasury Bills zero %, November 3, 2005 (SEG) 2,248,000 2,247,602 Total short-term investments (cost $100,861,867) TOTAL INVESTMENTS Total investments (cost $1,465,334,249) (b) Putnam Premier Income Trust FORWARD CURRENCY CONTRACTS TO BUY at 10/31/05 (aggregate face value $107,016,838) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $7,028,752 $7,182,318 01/18/06 $ (153,566) British Pound 23,171,233 23,594,199 12/21/05 (422,966) Canadian Dollar 6,921,945 6,952,164 01/18/06 (30,219) Danish Krone 2,243,177 2,334,275 12/21/05 (91,098) Euro 221,798 222,561 12/21/05 (763) Japanese Yen 19,512,350 20,614,440 11/16/05 (1,102,090) Korean Won 12,424 12,745 11/16/05 (321) Norwegian Krone 20,556,771 21,179,222 12/21/05 (622,451) Polish Zloty 968,271 1,013,917 12/21/05 (45,646) Singapore Dollar 87,061 87,053 11/16/05 8 Swedish Krona 5,095,683 5,140,045 12/21/05 (44,362) Swiss Franc 18,701,025 18,683,899 12/21/05 17,126 Total $ (2,496,348) Putnam Premier Income Trust FORWARD CURRENCY CONTRACTS TO SELL at 10/31/05 (aggregate face value $224,388,021) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Australian Dollar $ 21,511,102 $ 21,698,889 01/18/06 $ 187,787 British Pound 20,115,166 20,544,461 12/21/05 429,295 Canadian Dollar 31,305,698 31,339,555 01/18/06 33,857 Euro 97,516,027 99,702,599 12/21/05 2,186,572 Japanese Yen 10,482,100 10,639,784 11/16/05 157,684 Norwegian Krone 10,052,552 10,146,328 12/21/05 93,776 Singapore Dollar 87,060 88,647 11/16/05 1,587 Swedish Krona 28,722,857 29,812,731 12/21/05 1,089,874 Swiss Franc 398,593 415,027 12/21/05 16,434 Total $ 4,196,866 Putnam Premier Income Trust FUTURES CONTRACTS OUTSTANDING at 10/31/05 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Long) 154 $ 20,790,847 Dec-05 $ (392,070) Euro-Bund 10 yr (Short) 244 35,188,472 Dec-05 820,378 Japanese Government Bond 10 yr - TSE (Long) 26 30,626,342 Dec-05 75,593 U.K. Gilt 10 yr (Long) 66 13,117,712 Dec-05 (69,052) U.S. Treasury Bond (Short) 684 76,586,625 Dec-05 1,417,887 U.S. Treasury Note 2 yr (Short) 182 37,346,969 Dec-05 212,735 U.S. Treasury Note 5 yr (Long) 1,621 171,648,703 Dec-05 (1,974,382) U.S. Treasury Note 10 yr (Short) 1,087 117,888,547 Dec-05 1,198,896 Total $1,289,985 Putnam Premier Income Trust TBA SALE COMMITMENTS OUTSTANDING at 10/31/05 (proceeds receivable $101,785,625) (Unaudited) Principal Settlement Agency amount date Value FNMA, 5 1/2s, November 1, 2035 $81,600,000 11/14/05 $ 80,484,373 FNMA, 4 1/2s, November 1, 2020 21,500,000 11/17/05 20,789,492 Total $ 101,273,865 Putnam Premier Income Trust INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/05 (Unaudited) Unrealized Notional Termination appreciation/ amount date (depreciation) Agreement with Lehman Brothers Special Financing, Inc. dated September 21, 2005 to pay semi-annually the notional amount multiplied by the six month JPY-LIBOR-BBA and receive semi-annually the notional amount multiplied by 0.2725%. JPY 9/26/07 ($158,195) Agreement with Lehman Brothers Special Financing, Inc. dated September 28, 2005 to receive annually the notional amount multiplied by 2.47% and pay semi-annually the notional amount multiplied by the six month EURIBOR. EUR 9/28/07 Agreement with Lehman Brothers Special Financing, Inc. dated September 28, 2005 to pay annually the notional amount multiplied by 3.2385% and receive semi-annually the notional amount multiplied by the six month EURIBOR. EUR 9/30/15 Agreement with Lehman Brothers Special Financing, Inc. dated September 21, 2005 to receive semi-annually the notional amount multiplied by the six month JPY-LIBOR-BBA and pay semi-annually the notional amount multiplied by 1.05625%. JPY 9/26/12 Agreement with Lehman Brothers Special Financing, Inc. dated September 28, 2005 to receive annually the notional amount multiplied by 3.734% and pay semi-annually the notional amount multiplied by the six month EURIBOR. EUR 9/30/35 Agreement with Citibank N.A. dated July 12, 2005 to receive annually the notional amount multiplied by 3.4% and pay semi-annually the notional amount multiplied by the six month NOKDOM-NIBR. NOK 7/14/10 Agreement with Citibank N.A. dated July 12, 2005 to pay annually the notional amount multiplied by 2.7515% and receive semi-annually the notional amount multiplied by the six month EURIBOR-T248. EUR 7/14/10 Agreement with Citibank N.A. dated July 20, 2005 to pay annually the notional amount multiplied by 2.825% and receive semi-annually the notional amount multiplied by the six month EURIBOR-T248. EUR 7/22/10 Agreement with Citibank N.A. dated July 20, 2005 to receive annually the notional amount multiplied by 3.52% and pay semi-annually the notional amount multiplied by the six month NOKDOM-NIBR. NOK 7/22/10 Agreement with Lehman Brothers Special Financing, Inc. dated October 19, 2005 to pay semi-annually the notional amount multiplied by 1.61% and receive semi-annually the notional amount multiplied by the six month JPY-LIBOR-BBA. JPY 10/21/15 Agreement with Merrill Lynch Capital Services, Inc. dated February 16, 2005 to receive semi-annually the notional amount multiplied by the six month EURIBOR and pay annually the notional amount multiplied by 2.5645%. EUR 2/19/07 Agreement with Merrill Lynch Capital Services, Inc. dated October 5, 2005 to receive annually the notional amount multiplied by 2.526% and pay semi-annually the notional amount multiplied by the six month EUR- EURIBOR-Telerate. EUR 10/7/07 Agreement with Merrill Lynch Capital Services, Inc. dated October 5, 2005 to pay annually the notional amount multiplied by 3.2685% and receive semi-annually the notional amount multiplied by the six month EUR-EURIBOR-Telerate. EUR 10/7/07 Agreement with Merrill Lynch Capital Services, Inc. dated October 5, 2005 to receive annually the notional amount multiplied by 3.736% and pay semi-annually the notional amount multiplied by the six month EUR- EURIBOR-Telerate. EUR 10/7/07 Agreement with Merrill Lynch Capital Services, Inc. dated July 22, 2005 to pay annually the notional amount multiplied by 2.801% and receive semi-annually the notional amount multiplied by the six month EURIBOR. EUR 7/26/10 Agreement with Merrill Lynch Capital Services Inc. dated July 22, 2005 to receive annually the notional amount multiplied by 3.54% and pay semi-annually the notional amount multiplied by the six month NIBOR. NOK 7/26/10 Agreement with Bank of America, N.A. dated March 25, 2004 to pay semi-annually the notional amount multiplied by 3.075% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. $32,700,000 3/30/09 Agreement with Bank of America, N.A. dated January 22, 2004 to pay semi-annually the notional amount multiplied by 1.97375% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 1/26/06 Agreement with Bank of America, N.A. dated December 2, 2003 to pay semi-annually the notional amount multiplied by 2.444% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 12/5/05 Agreement with Bank of America, N.A. dated January 22, 2004 to pay semi-annually the notional amount multiplied by 4.35% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 1/27/14 Agreement with Bank of America, N.A. dated August 30, 2005 to receive semi-annually the notional amount multiplied by 4.53125% and pay quarterly the notional amount multiplied by the three month USD- LIBOR-BBA. 9/1/15 Agreement with Credit Suisse First Boston International dated July 7, 2004 to pay semi-annually the notional amount multiplied by 4.945% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. 7/9/14 Agreement with Credit Suisse First Boston International dated July 7, 2004 to receive semi-annually the notional amount multiplied by 2.931% and pay quarterly the notional amount multiplied by the three month USD-LIBOR. 7/9/06 Agreement with JPMorgan Chase Bank, N.A. dated May 6, 2005 to pay semi-annually the notional amount multiplied by 4.062% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 5/10/07 Agreement with JPMorgan Chase Bank, N.A. dated May 6, 2005 to receive semi-annually the notional amount multiplied by 4.687% and pay quarterly the notional amount multiplied by the three month USD- LIBOR. 30,000,000 5/10/15 (428,392) Agreement with JPMorgan Chase Bank, N.A. dated May 6, 2005 to pay semi-annually the notional amount multiplied by 5.062% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 13,000,000 5/10/35 225,123 Agreement with Lehman Brothers Special Financing, Inc. dated January 22, 2004 to pay semi-annually the notional amount multiplied by 1.955% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 21,900,000 1/26/06 20,580 Agreement with Lehman Brothers Special Financing, Inc. dated December 9, 2003 to receive semi-annually the notional amount multiplied by 4.641% and pay quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 18,032,000 12/15/13 (217,097) Agreement with Lehman Brothers Special Financing, Inc. dated January 22, 2004 to pay semi-annually the notional amount multiplied by 4.3375% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 6,900,000 1/26/14 239,108 Agreement with Merrill Lynch Capital Services, Inc. dated November 17, 2000 to pay semi-annually the notional amount multiplied by the three month USD-LIBOR-BBA and receive the notional amount multiplied by 6.68%. 12,500,000 11/21/05 291,533 Total $ 720,634 Putnam Premier Income Trust CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/05 (Unaudited) Unrealized Notional appreciation/ amount (depreciation) Agreement with Lehman Brothers Special Financing, Inc. on July 27, 2005, maturing on June 20, 2012, to receive quarterly 19 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, S3 tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index, S3 tranche. EUR Agreement with Lehman Brothers Special Financing, Inc. on August 24, 2005, maturing on June 20, 2012, to receive quarterly 46.375 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, 6-9% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index, 6-9% tranche. EUR Agreement with Lehman Brothers Special Financing, Inc. on August 24, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to receive quarterly 45 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index. EUR Agreement with Morgan Stanley Capital Services, Inc. on September 8, 2005, maturing on June 20, 2015, to receive quarterly 479 basis points times the notional amount. Upon a credit default event of any reference entity within the iTraxx Eur 3 Index,3-6% tranche. the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the iTraxx EUR 3 Index, 3-6% tranche. EUR Agreement with Lehman Brothers Special Financing, Inc. on July 27, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to receive quarterly 45 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ iTraxx Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ iTraxx Index. EUR Agreement with Bank of America, N.A. on August 16, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 4 Index. $9,900,000 Agreement with Bank of America, N.A. on September 13, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 90 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ CDX IG HVOL Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ CDX IG HVOL Series 4 Index. Agreement with Bank of America, N.A. on August 17, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 4 Index. Agreement with Bank of America, N.A. on April 14, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and receive quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 3 Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 3 Index. Agreement with Bank of America, N.A. on September 8, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 4 Index. Agreement with Bank of America, N.A. on April 13, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and receive quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 3 Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 3 Index. Agreement with Citigroup Financial Products, Inc. on April 28, 2005, maturing on June 20, 2010, to receive quarterly 201 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 4 Index 25-35% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 4 Index 25-35% tranche. Agreement with Citigroup Financial Products, Inc. on April 15, 2005, maturing on June 20, 2010, to receive quarterly 180 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 4 Index 25-35% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 4 Index 25-35% tranche. Agreement with Citigroup Financial Products, Inc. on June 10, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 5 year Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 5 year Series 4 Index. Agreement with Citigroup Financial Products, Inc. on June 10, 2005, maturing on June 20, 2010, to pay quarterly 677.5 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 year Series 4 Index 3-7% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 year Series 4 Index 3-7% tranche. Agreement with Citigroup Financial Products, Inc. on August 19, 2005, maturing on June 20, 2012, to receive quarterly 62 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index,7-10% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index, 7-10% tranche. Agreement with Citigroup Financial Products, Inc. on August 19, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. Agreement with Deutsche Bank AG on April 15, 2005, maturing on June 20, 2010, to receive quarterly 183 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 4 Index 25-35% tranche, the fund make a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 4 Index 25-35% tranche. Agreement with Deutsche Bank AG on September 8, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 500 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ CDX HY Series 4 Index HB, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ CDX HY Series 4 Index HB. Agreement with Goldman Sachs Capital Markets, L.P. on October 12, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 395 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 5 Index. Agreement with Goldman Sachs Capital Markets, L.P. on October 14, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 90 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 4 Index. Agreement with Goldman Sachs Capital Markets, L.P. on October 21, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 90 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX IG Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX IG Series 4 Index. Agreement with Goldman Sachs Capital Markets, L.P. on August 19, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 4 Index. Agreement with Goldman Sachs Capital Markets, L.P. on August 12, 2005, maturing on June 20, 2015, to receive quarterly 600 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index,3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index,3-7% tranche. Agreement with Goldman Sachs Capital Markets, L.P. on June 22, 2005, maturing on June 20, 2015, to receive quarterly 656 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 year Series 4 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 year Series 4 Index 3- 7% tranche. Agreement with Goldman Sachs Capital Markets, L.P. on April 13, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 3 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 3 Index. Agreement with Goldman Sachs Capital Markets, L.P. on April 1, 2005, maturing on December 20, 2009, to pay quarterly 138 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 3 Index 25-35% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 3 Index 25-35% tranche. Agreement with Goldman Sachs International on September 2, 2004, terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference obligation are liquidated, the fund receives a payment of the outstanding notional amount times 2.55625% and the fund pays in the event of a credit default in one of the underlying securities in the basket of BB CMBS securities. Agreement with JPMorgan Chase Bank, N.A. on June 22, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and receive pay 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 5 year Series 4 Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 5 year Series 4 Index. Agreement with JPMorgan Chase Bank, N.A. on June 23, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 5 year Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 5 year Series 4 Index. Agreement with Lehman Brothers Special Financing, Inc. on August 10, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to pay quarterly 360 basis points times the notional amount. Upon a credit default event of any reference entity within the CDX HY Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 4 Index. Agreement with Lehman Brothers Special Financing, Inc. on September 29, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 90 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ CDX IG HVOL Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ CDX IG HVOL Series 4 Index. Agreement with Lehman Brothers Special Financing, Inc. on September 8, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and to pay quarterly 360 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ HY CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX Series 4 Index. Agreement with Lehman Brothers Special Financing, Inc. on June 17, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 5 year Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 5 year Series 4 Index. Agreement with Lehman Brothers Special Financing, Inc. on June 14, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 5 year Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 5 year Series 4 Index. Agreement with Lehman Brothers Special Financing, Inc. on September 19, 2005, maturing on June 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 65 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index. Agreement with Lehman Brothers Special Financing, Inc. on September 21, 2005, maturing on December 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 70 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 Index. Agreement with Lehman Brothers Special Financing, Inc. on September 21, 2005, maturing on December 20, 2015, to receive quarterly 57.5 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 Index 10-15% tranche. Agreement with Lehman Brothers Special Financing, Inc. on September 19, 2005, maturing on June 20, 2015, to receive quarterly 59 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 4 Index,10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 4 Index,10-15% tranche. Agreement with Lehman Brothers Special Financing, Inc. on March 24,2005, maturing on December 20, 2009, to pay quarterly 116 basis points times the notional amount. Upon a credit default event of any reference entity within the DJ IG CDX Series 3 Index, 25-35% tranche, that the counterparties agree advances within the 25-35 Loss Basket of the Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 3 Index, 25-35% tranche. Agreement with Lehman Brothers Special Financing, Inc. on April 14, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 3 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 3 Index. Agreement with Lehman Brothers Special Financing, Inc. on April 18, 2005, maturing on June 20, 2010, to pay quarterly 194 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 4 Index 25-35% tranche, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 4 Index 25-35% tranche. Agreement with Merrill Lynch International on April 14, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and receives quarterly 360 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX 3 Index, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX 3 Index. Agreement with Morgan Stanley Capital Services, Inc. on May 24, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 90 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 year Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 year Series 4 Index. Agreement with Morgan Stanley Capital Services, Inc. on September 8, 2005, maturing on June 20, 2012, to receive quarterly 285 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 3-7% tranche. Agreement with Morgan Stanley Capital Services, Inc. on May 24, 2005, maturing on June 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and receive quarterly 500 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX 5 year Series 4 Index 0-3% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX 5 year Series 4 Index 0-3% tranche. . Agreement with Morgan Stanley Capital Services, Inc. on September 19, 2005, maturing on June 20, 2012, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 55 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. Agreement with Morgan Stanley Capital Services, Inc. on September 19, 2005, maturing on June 20, 2012, to receive quarterly 48 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 7-10% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 7-10% tranche. Agreement with Morgan Stanley Capital Services, Inc. on October 13, 2005, maturing on December 20, 2010, to receive quarterly 145 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX Series 5 Index 25-35% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX Series 5 Index 25-35% tranche. Agreement with Morgan Stanley Capital Services, Inc. on September 13, 2005, maturing on June 20, 2012, to receive quarterly 275 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 3-7% tranche. Agreement with Morgan Stanley Capital Services, Inc. on September 29, 2005, maturing on June 20, 2012, to receive quarterly 318 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 3-7% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 3-7% tranche. Agreement with Morgan Stanley Capital Services, Inc. on October 14, 2005, maturing on December 20, 2010, to receive quarterly 127 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ HY CDX Series 5 Index 25-35% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ HY CDX Series 5 Index 25-35% tranche. Agreement with Morgan Stanley Capital Services, Inc. on September 7, 2005, maturing on June 20, 2015, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 65 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index. Agreement with Morgan Stanley Capital Services, Inc. on September 7, 2005, maturing on June 20, 2015, to receive quarterly 70.5 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ IG CDX Series 4 Index 10-15% tranche, the fund makes a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ IG CDX Series 4 Index 10-15% tranche. Agreement with Morgan Stanley Capital Services, Inc. on October 13, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pay quarterly 395 basis points times the notional amount. Upon a credit default event of a reference entity within the DJ CDX HY Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the DJ CDX HY Series 5 Index. Agreement with Morgan Stanley Capital Services, Inc. on October 14, 2005, maturing on December 20, 2010, to receive/(pay) a premium based on the difference between the original spread on issue and the market spread on day of execution and pays quarterly 395 basis points times the notional amount. Upon a credit default event of a reference entity within the CDX HY Series 5 Index, the fund receives a payment of the proportional notional amount times the difference between the par value and the then-market value of the reference entity within the CDX HY Series 5 Index. Total $(807,830) NOTES (a) Percentages indicated are based on net assets of $1,371,660,440. (b) The aggregate identified cost on a tax basis is $1,467,372,663, resulting in gross unrealized appreciation and depreciation of $33,537,901 and $45,885,974, respectively, or net unrealized depreciation of $12,348,073. (c) Senior loans are exempt from registration under the Security Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically.
